In a proceeding to enjoin the board of elections from placing the names of Melville B. Herron, Richard C. Wiltshire and Eleanor Rollins upon the ballot for the Democratic Party primary election to be held on September 9, 1980 for the positions of member of the State Assembly, 41st Assembly District, Member of the State Committee (Male) and Member of the State Committee (Female), respectively, the appeal is from a judgment of the Supreme Court, Kings County, dated September 2, 1980, which, inter alia, dismissed the proceeding. Judgment affirmed, without costs or disbursements. No opinion. Gibbons, J. P., O’Connor and Weinstein, JJ., concur.